This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                     No. 33,739

 5 SCOTT WILLIAMS,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 James Waylon Counts, District Judge

 9   Gary K. King, Attorney General
10   Margaret E. McLean, Assistant Attorney General
11   Joel Jacobsen, Assistant Attorney General
12   Santa Fe, NM

13 for Appellant

14 James Russell Walker Jr.
15 Alamogordo, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 SUTIN, Judge.
1   {1}   The State appeals from a district court order suppressing evidence. We issued

2 a calendar notice proposing to affirm. The State has filed a response indicating that

3 it will not be filing a memorandum in opposition. Accordingly, we affirm the district

4 court for the reasons stated in the calendar notice.

5   {2}   IT IS SO ORDERED.

6                                         __________________________________
7                                         JONATHAN B. SUTIN, Judge

8 WE CONCUR:


 9 _______________________________
10 CYNTHIA A. FRY, Judge


11 _______________________________
12 J. MILES HANISEE, Judge




                                             2